IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00040-CR

BYRON KEITH LAWHON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 249th District Court
                             Johnson County, Texas
                             Trial Court No. F49340


                                      ORDER


      On October 31, 2016, this Court received a Motion to Abate Appeal from counsel

for Byron Keith Lawhon. In the motion, counsel states that Lawhon contacted him and

indicated a desire to withdraw the appeal.

      We abate this appeal to the trial court to hold a hearing within 35 days of the date

of this order to determine whether Lawhon desires to continue the appeal.             The
supplemental clerk’s and reporter’s records, if any, are ordered to be filed within 45 days

of the date of this Order. The motion to abate the appeal is granted.




                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated; motion granted
Order issued and filed November 23, 2016
Do not publish




Lawhon v. State                                                                      Page 2